Case 2:18-cv-09531-JLS-DFM Document 42 Filed 01/10/19 Page 1 of 3 Page ID #:201




   1 Mark W. Bucher
     mark@calpolicycenter.org
   2 CA S.B.N. # 2210474
     Law Officesof Mark W. Bucher
   3 18002 Irvine Boulevard, Suite 108
     Tustin, California 92780-3321
   4 Telephone: (714) 313-3706
     Facsimile: (714) 573-2297
   5
   6 Brian Kelsey (Admitted Pro Hac Vice)
     bkelsey@libertyjusticecenter.org
   7 Jeffrey M. Schwab (Admitted Pro Hac Vice)
     jschwab@libertyjusticecenter.org
   8 Senior Attorneys
     Liberty Justice Center
   9 190 South LaSalle Street, Suite 1500
     Chicago, Illinois 60603
  10 Telephone: (312) 263-7668
     Facsimile: (312) 263-7702
  11
     Attorneys for Plaintiff
  12
  13                           UNITED STATES DISTRICT COURT
  14                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  15 Thomas Few,                                 Case No. 2:18-cv-09531-JLS-DFM
  16              Plaintiff,                     NOTICE OF WITHDRAWAL OF
                                                 PLAINTIFF’S AMENDED MOTION
  17        v.                                   FOR PRELIMINARY INJUNCTION
  18 United Teachers of Los Angeles; Austin
     Beutner, in his official capacity as     Date: February 22, 2019
  19 Superintendent of Los Angeles Unified Time: 10:30 a.m.
     School District; Xavier Becerra, in his
  20 official capacity as Attorney General of Judge Josephine L. Staton
     California,
  21
                  Defendants.
  22
  23
  24         On November 13, 2018, Plaintiff filed a Motion for Preliminary Injunction and
  25 Memorandum of Law in support thereof. On November 15, 2018, Plaintiff filed an
  26 Amended Motion for Preliminary Injunction and Memorandum of Law in support
  27 thereof. Plaintiff now files this Notice to inform the Court that he is withdrawing his
  28
       Case No. 2:18-cv-09531-JLS-DFM      1
        NOTICE OF WITHDRAWAL OF PLAINTIFF’S AMENDED MOTION FOR PRELIMINARY INUNCTION
Case 2:18-cv-09531-JLS-DFM Document 42 Filed 01/10/19 Page 2 of 3 Page ID #:202




   1 previously filed Amended Motion for Preliminary Injunction and requests this Court
   2 to cancel the hearing thereon.
   3
   4 DATED: January 10, 2019                Respectfully submitted
   5
                                            /s/ Mark W. Bucher
   6                                        Mark W. Bucher
   7                                        mark@calpolicycenter.org
                                            CA S.B.N. # 210474
   8                                        Law Offices of Mark W. Bucher
   9                                        18002 Irvine Boulevard, Suite 108
                                            Tustin, California 92780-3321
  10                                        Telephone: (714) 313-3706
  11                                        Facsimile: (714) 573-2297
  12
                                            /s/ Brian Kelsey
  13                                        Brian Kelsey (Admitted Pro Hac Vice)
  14                                        bkelsey@libertyjusticecenter.org
                                            Jeffrey M. Schwab (Admitted Pro Hac Vice)
  15                                        jschwab@libertyjusticecenter.org
  16                                        Senior Attorneys
                                            Liberty Justice Center
  17                                        190 South LaSalle Street, Suite 1500
  18                                        Chicago, Illinois 60603
                                            Telephone: (312) 263-7668
  19                                        Facsimile: (312) 263-7702
  20
                                            Attorneys for Plaintiff
  21
  22
  23
  24
  25
  26
  27
  28
       Case No. 2:18-cv-09531-JLS-DFM      2
        NOTICE OF WITHDRAWAL OF PLAINTIFF’S AMENDED MOTION FOR PRELIMINARY INUNCTION
Case 2:18-cv-09531-JLS-DFM Document 42 Filed 01/10/19 Page 3 of 3 Page ID #:203




   1
                                CERTIFICATE OF SERVICE
   2
            I am employed in the County of Orange County, State of California. I am over
   3 the age of 18 and not a party to the within action. My business address is 18002 Irvine
     Boulevard, Suite 108, Tustin, California 92780-3321.
   4
            On January 10, 2019, I caused to be served the foregoing documents described
   5 below on the following interested parties in this action:
   6        NOTICE OF WITHDRAWAL OF PLAINTIFF’S AMENDED MOTION
     FOR PRELIMINARY INJUNCTION
   7
                  Via ELECTRONIC CASE FILING, by which listed counsel will
   8 automatically receive e-mail notices with links to true and correct copies of said
     documents:
   9
            •     Joshua B. Adams
  10              jadaams@bushgottlieb.com; mrodriguez@bushgottlieb.com
  11        •     Scott A. Kronland
                  skronland@altber.com; jperley@altber.com
  12
            •     Danielle Evelyn Leonard
  13              dleonard@altber.com; smendez@altber.com
  14        •     P. Casey Pitts
                  cpitts@altshulerberzon.com; mpelrine@altshulerberzon.com
  15
            •     Austin Beutner (via US Mail)
  16              333 South Beaudry Avenue, Los Angeles, California 90017
  17              (Federal) I declare that I am a member of the Bar of this Court at whose
     direction the service was made. Executed on January 10, 2019, at Tustin, California.
  18
  19
                                                             s/ Mark W. Bucher
  20
                                                      Email: mark@calpolicycenter.org
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
                                         PROOF OF SERVICE
